Citation Nr: 0713857	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  04-23 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1976. 

This issue comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for 
bilateral hearing loss.  Upon the veteran's request, a video 
hearing was held before the Board in Cleveland, Ohio in 
October 2005.  A transcript of this hearing has been 
associated with the veteran's claims folder.

In January 2006, the Board remanded the hearing loss claim 
for further development.  It returns now for appellate 
consideration. 


FINDING OF FACT

Hearing loss is first shown by medical evidence dated several 
years after the veteran's discharge from service, and there 
is no persuasive evidence showing it is related to disease or 
injury incurred during service.


CONCLUSION OF LAW

The veteran did not incur hearing loss as a result of his 
military service.  See 38 U.S.C.A. §§ 1110, 1112, 1116, 5102, 
5103, 5103A, 5107 (West 2002 & West Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pursuant to the January 2006 Remand, on September 20, 2006, 
the veteran underwent a VA examination in order to determine 
whether his current bilateral hearing loss is related to any 
aspect of his period of active service.  Because the RO 
obtained a competent medical opinion on all issues and 
provided the veteran all notification action required by the 
Veterans Claims Assistance Act of 2000 (VCAA), the Board 
finds that there has been substantial compliance with the 
Board's January 2006 Remand.  See Dyment v. West, 13 Vet. 
App. 141 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his in-service experiences or current 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002 & West 
Supp. 2006).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2006).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2006).  ("[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.").

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) has held that 38 C.F.R. § 3.385 did not prevent a 
claimant from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  The Court has also held that the regulation did not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  See 38 U.S.C.A. §§ 1110 and 1131 
(West 2002 & West Supp. 2006); 38 C.F.R. §§ 3.303 and 3.304 
(2006); Hensley, 5 Vet. App. at 159-60.

The veteran's service medical records do not contain evidence 
of hearing loss.  On June 26, 1974, the veteran complained of 
ringing in his left ear.  The following day, he underwent an 
audiological examination, which showed he had hearing in both 
ears well within the normal limits.  In March 1972 and 
December 1975 service medical records, the veteran's hearing 
was marked as normal.  In February 1976, the veteran stated 
that no change in his medical condition had occurred since 
his December 1975 separation exam.  

The veteran's service medical records also contain an undated 
graph of an audiogram.  The Board, however, may not consider 
an uninterpreted audiogram as evidence.  See Kelly v. Brown, 
7 Vet. App. 471, 474 (1995) (the Board may not interpret 
graphical representations of audiometric data); see also 
Colvin v. Derwinski, 1 Vet. App. 171 (1991). The VA examiner 
in 2006 stated that this audiogram does not meet the accepted 
criteria for interpretation.

In August 2003, the veteran was diagnosed at the Cleveland VA 
Medical Center (VAMC) with constant tinnitus in both ears.  
An October 2003 rating decision from the Cleveland RO granted 
service connection for tinnitus with an evaluation of 10% 
effective April 9, 2003.   

In addition to tinnitus, the veteran currently has bilateral 
hearing loss.  While in the military, the veteran worked as a 
radar specialist.  He alleges that he was subjected to loud 
humming noises from the equipment, resulting in his hearing 
loss.  

In June 2003, the veteran was diagnosed at the Cleveland VAMC 
with moderate high frequency sensorineural hearing loss in 
the right ear and severe to profound high frequency 
sensorineural hearing loss in the left ear.  The veteran was 
given hearing aids.  In November 2005, a private physician at 
Oberlin Hearing Care diagnosed the veteran with hearing loss 
of a slight to severe degree in the right ear and a slight to 
profound degree in the left ear.   

The veteran also underwent two VA examinations.  In the 
August 2003 VA examination, the examiner opined that the 
current hearing loss was not likely related to military 
service.  The rationale for this opinion was that all service 
medical records were administered by air conduction puretone 
testing and showed no sign of abnormal hearing.  In the 
September 2006 VA examination, the examiner opined that it 
was less likely than not that the veteran's bilateral hearing 
loss was due to military exposure.  The rationale for this 
opinion was also based on the normal findings from the 
audiograms in the veteran's service medical records. 

Service connection cannot be granted in this case for the 
following reasons.  First, there is no showing of chronic 
hearing loss during service.  Audiometric findings were 
within normal limits during service and there were no 
complaints or findings to the contrary at discharge.  Second, 
presumptive service connection is not warranted since there 
is no showing of hearing loss within the first post-service 
year.  In fact, the veteran does not contend that he was ever 
treated for hearing loss within the first year after service.  
Third, the VA opinions in this case present a consistent 
conclusion that the veteran's hearing loss is not related to 
his in-service noise exposure.  As mentioned above, the 
physician from the August 2003 VA examination stated that it 
was not likely that the hearing loss in either ear was a 
result of any activity during military service.  The 
physician from the September 2006 VA examination stated that 
it was less likely than not that the veteran's current 
hearing loss was due to military noise exposure.  Therefore, 
two VA physicians, upon separate examinations of the veteran, 
reached the same conclusion - that the veteran's hearing loss 
is not related to service.

The medical evidence does not show treatment or diagnosis of 
hearing loss until 2003 (almost 30 years after service).  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) [service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service].  At that time, the veteran 
reported a history of continuity of symptoms of hearing loss 
since 1974, claiming the hearing loss was caused by in-
service exposure to noises from radar equipment.  There is no 
persuasive medical opinion relating the hearing loss to the 
veteran's military service, nor is there evidence of any 
complaints made by the veteran prior to 2003.  The veteran is 
not competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current 
hearing loss is related to service.  There is not an 
approximate balance of evidence, since there is simply no 
persuasive evidence favorable to the claim.  

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

Letters dated in June 2003 and March 2006 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002 & West Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The June 2003 and March 2006 
letters informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2006).  As 
described above, the veteran was provided two VA examinations 
with opinions as to the relationship between his hearing loss 
and military service.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for hearing loss is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


